     Case: 1:18-cv-04487 Document #: 33 Filed: 05/21/19 Page 1 of 1 PageID #:111

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Maria De La Torre
                                        Plaintiff,
v.                                                        Case No.: 1:18−cv−04487
                                                          Honorable Jorge L. Alonso
Federal−Mogul Auto Parts, LLC
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 21, 2019:


        MINUTE entry before the Honorable Jorge L. Alonso: An agreed stipulation to
dismiss has been filed. This case is dismissed with prejudice. Status hearing previously set
for 6/5/19 is stricken. Civil Case Terminated. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
